Slip Op. 08-126

            UNITED STATES COURT OF INTERNATIONAL TRADE


TRUSTEES IN BANKRUPTCY OF
NORTH AMERICAN RUBBER THREAD
CO., INC., FILMAX SDN. BHD.,
HEVEAFIL USA, INC., AND
HEVEAFIL SDN. BHD.,
                                    Before: Richard W. Goldberg,
                 Plaintiffs,                Senior Judge

                 v.                 Consol. Court No. 05-00539

UNITED STATES,

                 Defendant.



                                 JUDGMENT

     Upon consideration of defendant’s motion for entry of final
judgment, and all other pertinent papers, it is hereby

ORDERED that the defendant’s motion is granted; and it is
further

ORDERED that this Court’s order of June 10th, 2008 is vacated to
the extent that it remands this action to the Department of
Commerce for further proceedings; and it is further

ORDERED that the Department of Commerce shall initiate a changed
circumstances review pursuant to 19 U.S.C. § 1675(b); and it is
further

ORDERED that all further claims are dismissed as unripe.



Dated:   November 21, 2008                  /s/ Richard W. Goldberg
         New York, New York                 Richard W. Goldberg
                                            Senior Judge